Case 2:14-cv-02279-CCC-JBC Document 110 Filed 10/26/20 Page 1 of 1 PageID: 2437




 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

   ALEJANDRO VINCENTE PEREZ and                              Civil Action No.: 14-cv-02279
   CATHY HANENBERG PEREZ,
                      Plaintiffs,
                                                                       ORDER
        v.
   JPMORGAN CHASE BANK, N.A.,
                      Defendant.

 CECCHI, District Judge.

        This matter comes before the Court on the motion of Defendant JPMorgan Chase Bank,

 N.A. (“Defendant”) to enforce settlement. ECF No. 103. Pro se Plaintiffs Alejandro Vincente

 Perez and Cathy Hanenberg Perez (“Plaintiffs”) filed an opposition to Defendant’s motion. ECF

 No. 104. On September 21, 2020, Magistrate Judge James B. Clark, III, issued a Report and

 Recommendation (“R&R”) that Defendant’s motion be denied. ECF No. 108. The deadline to file

 objections to the R&R was October 5, 2020. No objections have been filed thereto.

        The Court has considered the submissions as well as Judge Clark’s R&R, and for

 substantially the same reasons stated therein:

        IT IS on this 26th day of October, 2020:

        ORDERED that this Court adopts Judge Clark’s R&R (ECF No. 108); and it is further

        ORDERED that Defendant’s motion to enforce settlement (ECF No. 103) is DENIED.

        SO ORDERED.



                                                        CLAIRE C. CECCHI, U.S.D.J.
